DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 12 April 2021 has been entered in full.  Claims 5 and 19 are canceled.  Claims 11-18 and 20 remain withdrawn from consideration.  Claims 1-4 and 6-10 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldring et al. (US 2016/0281165 A1; published 29 September 2016) in view of Sumner et al. (2014, Clin. Orthop. Relat. Res., 472:3728-3739), Schneider et al. (1988, J. Arthroplast. 13(6):687-692), and Cloos et al. (2000, Biochem. J. 345:473-480).  The ejection is maintained for the reasons set forth at pp. 4-5 of the previous Office action (mailed 11 January 2021) and for the reasons discussed below.
Applicant argues (remarks received 12 April 2021) that the claims require measuring the levels of at least two biomarkers wherein the measurement is done post-implant surgery and are normalized to pre-implant levels of those biomarkers.  Applicant urges that none of the cited references, individually or in combination, teach or suggest measuring at least two biomarkers that are normalized to pre-implant levels.  Applicant reviews the teachings of the cited references and, for each, again contends that the references fail to teach or suggest measuring at least two biomarkers that are normalized to pre-implant levels.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  The claims require that the biomarkers are measured post-implant surgery variables in the analysis (i.e., one is looking for a change in the levels of the biomarkers post- and pre-implant), it is not even clear what is meant by “normalization” of the biomarker to itself post- and pre-implant.  The phrase is broadly and reasonably interpreted as meaning that each of the post- and pre-implant levels of the biomarkers is normalized to a reference value (such as a creatinine level) before they are compared with each other in order to detect a meaningful change in the biomarker levels.  The instant specification mentions normalization to pre-implant (or “pre-operative”) levels at [0027], but does not set forth exactly what this means.  In the examples, paragraph [0042] indicates that normalization of a biomarker value to creatinine levels is performed by dividing biomarker values by time-matched creatinine concentrations to account for kidney function.  This is routinely done in the art, as evidenced by Schneider et al. (cited in the instant rejection).  Paragraph [0047] indicates that Figures 1a-g show post-implant biomarker values normalized to pre-implant values.  However, the Brief Description of Figures 1a-g indicates that the comparison is between 1) biomarker levels compared to creatinine, and 2) creatinine-normalized post-implant biomarker levels compared to creatinine-normalized pre-implant biomarker levels.  This supports the broadest reasonable interpretation set forth above.  The legends to Tables 4-6 and 8 and paragraph [0051] also state that the post-implant biomarker values were normalized to creatinine and to creatinine-normalized pre-implant levels.  In the discussion section starting at [0059], mention is made of comparing post-implant 
Therefore, the broadest reasonable interpretation of the recited imitation “wherein the at least two biomarkers are measured post-implant surgery and are normalized to pre-implant levels of the at least two biomarkers from the subject” is a requirement that a normalized post-implant biomarker level is compared to a normalized pre-implant biomarker level in order to detect a meaningful change in biomarker levels.  This is exactly what the combined teachings of the cited references suggest.  Specifically, Goldring et al. describe comparing pre-implant levels with post-implant levels at [0021].  Schneider et al. describe “correcting for” normalizing biomarker levels to creatinine levels for the test group and the control group at p. 689.  The combined teachings fairly suggest normalizing biomarker levels to creatinine before comparing to a reference value, whether that reference value is a control group as per Schneider et al. or a pre-operative sample as per Goldring et al.  The rejection is therefore maintained. 

Formality
	It has come to the examiner’s attention that paragraph [0051] of the specification refers to Table 3.  However, there is no Table 3 in the specification as originally filed.  Applicant may wish to correct the discrepancy if doing so can be done without the introduction of new matter.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
30 April 2021